United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
INSTALLATIONS, Pearl Harbor, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1295
Issued: January 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2011 appellant filed a timely appeal from a February 2, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) denying a schedule award for an
employment-related hearing loss and hearing aids. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained a ratable hearing loss entitling him to a schedule award; and (2) whether he is entitled
to hearing aids.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 20, 2010 appellant, then a 57-year-old firefighter, filed an occupational
disease claim (Form CA-2) alleging that he developed progressive hearing loss and ringing in
both ears as a result of employment-related noise exposure. He reported that he rode in open fire
trucks with loud diesel engines, jake brakes, aircrafts, air horns, pump noise and alarm bells.
Appellant first became aware of his condition on December 4, 2003 and reported it to his
supervisor on January 15, 2010.
By letter dated January 29, 2010, OWCP requested additional factual information from
both appellant and the employing establishment. Appellant was requested to provide
information regarding his employment history, when he related his hearing loss to conditions of
employment and all nonoccupational exposure to noise. OWCP also requested that he provide
medical documentation pertaining to any prior treatment he received for ear or hearing problems.
It requested that the employer provide noise survey reports for each site where appellant worked,
the sources and period of noise exposure for each location and whether he wore ear protection.
In an undated narrative statement, appellant provided a job summary history which
spanned from July 1971 to February 2010. He worked as a fireman for the Department of Navy
from December 1985 to February 2010. Appellant reported that he had no history of hearing
loss except when working at the fire department and noted his last date of exposure as
January 31, 2010. He stated that he had no hobbies which exposed him to loud noise and that he
had never filed a claim for hearing loss. There was no specific date when appellant recognized
his hearing loss and it had been progressive since his employment with the fire department. He
submitted a history of audiograms dated November 25, 1985 to January 22, 2010.
On February 12, 2010 appellant filed a claim for compensation (Form CA-7) for a
schedule award.
On April 27, 2010 OWCP referred appellant to Dr. Meredith Pang, a Board-certified
otolaryngologist, for a second opinion evaluation. It prepared a statement of accepted facts
addressing his federal work history from 1976 to 2010. OWCP did not provide noise exposure
data on appellant’s positions. It reported that he worked as a firefighter at the Department of the
Navy Pearl Harbor Naval Shipyard from December 1985 to January 2010. Appellant would ride
in open cab fire trucks with loud diesel engines, jake brakes, and around aircraft, air horns, pump
noise and alarm bells. Hearing protection was utilized when possible.
On May 13, 2010 appellant was examined by Dr. Pang, who noted progressive hearing
loss throughout the years.2 His May 13, 2010 audiogram revealed bilateral mild low and also left
mild and right mild-to-moderate high-frequency sensorineural hearing loss. The audiogram
revealed the following decibels losses at 500, 1,000, 2,000 and 3,000 cycles per second: 15, 15,
25 and 40 for the right ear and 10, 10, 25 and 45 for the left ear. Speech reception thresholds
were 20 decibels on the left and right, while speech discrimination scores were 100 percent on
2

Dr. Pang noted that there were no noise survey reports submitted and the statement of accepted facts was silent
as to whether appellant was exposed to occupational noise levels above 85 decibels while at the Department of
Navy. She accepted appellant’s history of noise exposure as factual.

2

the right and 92 percent on the left. Dr. Pang opined that appellant’s federal workplace noise
exposure was sufficient in intensity and duration to have aggravated or caused his hearing loss.
She stated that the hearing loss was stable and ratable in that it would not improve and
recommended that he avoid noises and fully protect himself when exposed. Dr. Pang also noted
that appellant was a candidate for hearing amplification.
On August 15, 2010 Dr. David N. Schindler, an OWCP medical consultant and Boardcertified otolaryngologist, reviewed Dr. Pang’s May 13, 2010 report. He agreed that appellant’s
bilateral high-frequency neurosensory hearing loss was due to occupational noise exposure.
Dr. Schindler applied the audiometric data to OWCP’s standard for evaluating hearing loss and
determined that appellant had a zero percent monaural hearing loss in the left ear and a zero
percent monaural hearing loss in the right ear. He concluded that, in accordance with the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides), appellant had no ratable hearing loss and noted that his tinnitus
did not warrant a schedule award in the absence of a ratable hearing loss. Dr. Schindler further
opined that hearing aids should not be authorized.
By decision dated February 2, 2011, OWCP accepted appellant’s claim for bilateral
hearing loss and denied his schedule award claim finding that his hearing loss was not severe
enough to be considered ratable. It further found that he would not benefit from hearing aids.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA3 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
(6th ed. 2009), has been adopted by OWCP for evaluating schedule losses and the Board has
concurred in such adoption.4
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.5 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
3

5 U.S.C. §§ 8101-8193.

4

See R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

5

See A.M.A., Guides 250.

3

arrive at the amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption
of this standard for evaluating hearing loss.6
Regarding tinnitus, the A.M.A., Guides provide that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.7 The A.M.A., Guides state that, if tinnitus
interferes with activities of daily living (ADLs), including sleep, reading (and other tasks
requiring concentration), enjoyment of quiet recreation and emotional well-being, up to five
percent may be added to a measurable binaural hearing impairment.8
ANALYSIS -- ISSUE 1
Appellant filed a claim for bilateral hearing loss and was referred to Dr. Pang for a
second opinion examination. After reviewing the statement of accepted facts and medical file,
conducting a thorough physical evaluation and obtaining an audiogram on May 13, 2010,
Dr. Pang diagnosed bilateral high-frequency neurosensory hearing loss due to occupational noise
exposure. OWCP’s medical adviser concurred with this finding and further concluded that
appellant had no ratable hearing loss to warrant a schedule award or hearing aids. By decision
dated February 2, 2011, OWCP accepted his claim for bilateral hearing loss, but denied a
schedule award and authorization for hearing aids.
The Board finds that OWCP properly denied appellant’s schedule award claim.
According to the audiometry obtained on May 13, 2010, appellant’s hearing thresholds were 15,
15, 25 and 40 on the right and 10, 10, 25 and 45 on the left. These total 95 and 90 decibels,
respectively, for averages of 23.75 and 22.5 decibels. Because these averages are below the
fence of 25 decibels, he is deemed to have no impairment in his ability to hear everyday sounds
under everyday listening conditions.9 This does not mean that appellant has no hearing loss. It
means that the extent or degree of loss is not sufficient to show a practical impairment in hearing
according to the A.M.A., Guides. The A.M.A., Guides set a threshold for impairment and
appellant’s occupational hearing loss did not cross that threshold. Thus, appellant’s hearing loss
was not ratable. For this reason, the Board finds that OWCP properly denied a schedule award
for his nonratable hearing loss.
The Board further finds that OWCP properly denied a schedule award for tinnitus.10
FECA does not list tinnitus in the schedule of eligible members, organs or functions of the body.
Therefore, no claimant may directly receive a schedule award for tinnitus. Hearing loss is a
covered function of the body, so if tinnitus contributes to a ratable loss of hearing, a claimant’s
schedule award will reflect that contribution. The A.M.A., Guides provide that, if tinnitus
6

See E.S., 59 ECAB 249 (2007); Donald Stockstad, 53 ECAB 301 (2002), petition for recon., granted (modifying
prior decision), Docket No. 01-1570 (issued August 13, 2002).
7

See A.M.A., Guides 249.

8

Id. See also Robert E. Cullison, 55 ECAB 570 (2004); R.H., Docket No. 10-2139 (issued July 13, 2011).

9

See L.F., Docket No. 10-2115 (issued June 3, 2011).

10

Id.

4

interferes with ADLs, up to five percent may be added to a measurable binaural hearing
impairment.11 The Board has repeatedly held, however, that there is no basis for paying a
schedule award for a condition such as tinnitus unless the evidence establishes that the condition
caused or contributed to a ratable hearing loss.12 Although appellant submitted medical evidence
that provided a firm diagnosis of tinnitus, as his hearing loss is not ratable, the Board will affirm
OWCP’s February 2, 2011 decision finding that he was not entitled to a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty the services, appliances and supplies prescribed
or recommended by a qualified physician, which the Secretary of Labor considers likely to cure,
give relief, reduces the degree or the period of any disability or aid in lessening the amount of
any monthly compensation.13 OWCP must therefore exercise discretion in determining whether
the particular service, appliance or supply is likely to affect the purposes specified in FECA.14
Following medical evaluation of a claim, if the hearing loss is determined to be
nonratable for schedule award purposes, other benefits such as hearing aids may still be payable
if any employment-related hearing loss exists.15
ANALYSIS -- ISSUE 2
The Board finds that the case is not in posture for decision on whether appellant is
entitled to hearing aids. The Board has held that, following medical evaluation of a claim, if the
hearing loss is determined to be nonratable for schedule award purposes, other benefits such as a
hearing aid may still be provided if any causally-related hearing loss exists.16 Dr. Pang’s report
indicated that the noise at appellant’s workplace was sufficient to cause his hearing loss and she
recommended hearing amplification. Dr. Schindler, an OWCP medical adviser, noted that
hearing aids should not be authorized but did not provide any explanation for this disagreement

11

See A.M.A., Guides 249. See also supra note 8.

12

See Richard Larry Enders, 48 ECAB 184 (1996).

13

See Joshua A. Holmes, 42 ECAB 231, 236.

14

5 U.S.C. § 8103.

15

See F.D., Docket No. 10-1175 (issued January 4, 2011), Federal (FECA) Procedure Manual, Part 3 -- Medical,
Medical Services and Supplies, Chapter 3.4003(d)(2) (October 1990).
16

See Federal (FECA) Procedure Manual, id.; Raymond VanNett, 44 ECAB 480 (1993).

5

with Dr. Pang. OWCP’s decision provided no findings as to denial of hearing aids. Therefore,
the record is unclear why it declined to authorize hearing aids.17
The Board notes that proceedings under FECA are not adversarial in nature. OWCP
shares in the responsibility to develop the evidence and has an obligation to see that justice is
done.18 Accordingly, the case will be remanded to OWCP for further adjudication on the
question of whether appellant is entitled to hearing aids. Following this and such other
development as is deemed necessary, OWCP shall issue an appropriate merit decision regarding
his entitlement to hearing aids.
CONCLUSION
The Board finds that appellant does not have a ratable hearing loss for schedule award
purposes. The Board also finds that the case must be remanded to OWCP for further
development on the question of whether hearing aids should be authorized.

17

J.B., 60 ECAB 1735 (2009).

18

Lyle Dayberry, 49 ECAB 369, 372 (1998). See also VanNett at 483, supra note 16 (where OWCP began to
develop appellant’s hearing loss claim but did not complete such development, the case was remanded for further
evidentiary development).

6

ORDER
IT IS HEREBY ORDERED THAT the February 2, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed, in part and set aside and remanded in part.
Issued: January 25, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

